               IN THE UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF ARKANSAS
                         CENTRAL DIVISION
UNITED STATES OF

VS.                                   4:19-CR-00093-01-JM

RICHARD PAUL REYNOLDS

                                             ORDER

       Defendant has filed a Motion for Compassionate Release (Doc. No. 45) pursuant to 18

U.S.C. §3582(c)(1)(A)(i). The government has not filed a response. For the reasons stated

below, the motion is denied.

       On January 7, 2020, Defendant was sentenced to 46 months in prison after being

convicted of being a felon in possession of a firearm. 1

       A.      Exhaustion

       Although the First Step Act made the procedural hurdles for compassionate release a bit

less strenuous, a defendant still must establish “extraordinary and compelling reasons” and that

release would not be contrary to the factors in 18 U.S.C. § 3553(a). 1

       Before a Defendant may seek compassionate release under the First Step Act, he must

first make the request with the Bureau of Prisons and exhaust his administrative remedies there. 2

Defendant does not allege nor provide documentation showing that he has requested

compassionate release from the warden. Accordingly, this issue is not properly before the Court.



1
 Doc. Nos. 40, 41.
1
 18 U.S.C. § 3553(a)(2) mandates that any sentence imposed reflect the seriousness of the
offense, afford adequate deterrence, protect the public, and provide the defendant with
appropriate rehabilitation.
2
 See United States v. Smith, Case No. 4:95-CR-00019-LPR-4, Doc. No. 440 (E.D. Ark. May 14,
2020) (no jurisdiction when defendant fails to exhaust administrative remedies).
         B.      Extraordinary and Compelling

         Even if the motion was properly before the Court, the request would be denied.

         Defendant must establish “extraordinary and compelling” reasons to warrant

compassionate release. Although the First Step Act did not define this phrase, it defers to the

United States Sentencing Guidelines, which does set out examples. 1 As of today, eight circuits

courts have ruled that the Guidelines do not apply to defendant-filed motions for compassionate

release under the First Step Act. Rather, they have found that courts have more discretion to

define what constitutes “extraordinary and compelling.” The Eighth Circuit has not addressed

this issue directly. Only the Eleventh Circuit has issued opinions maintaining adherence to

§1B1.13. 2 The Court finds that under either the §1B1.13 policy statements or under the Court’s

own discretion, Defendant’s circumstances are not extraordinary and compelling.

         Defendant seeks compassionate release because his mother is sick, his children are in the

custody of DHS, and he has a bad knee. These are not “extraordinary and compelling” reasons

warranting release.




1
 Of course, this list predates the COVID-19 outbreak. U.S.S.G § 1B1.13 cmt. n. 1. The
examples are: (1) the defendant’s medical condition is such that he suffers from a “terminal
illness” or the condition “substantially diminishes the ability of the defendant to provide self-care
within the environment of a correctional facility and from which he or she is not expected to
recover”; (2) “[t]he defendant (i) is at least 65 years old; (ii) is experiencing a serious
deterioration in physical or mental health because of the aging process; and (iii) has served at
least 10 years or 75 percent of his or her term of imprisonment, whichever is less; (3) the
defendant’s family circumstances include either “(i) The death or incapacitation of the caregiver
of the defendant's minor child or minor children” or “(ii) The incapacitation of the defendant's
spouse or registered partner when the defendant would be the only available caregiver for the
spouse or registered partner.”
2
    See United States v. Bryant, --- F.3d ----, 2021 WL 1827158, at *1-16 (11th Cir. May 7, 2021).
       C.      § 3553(a) Factors

       Even Defendant had presented extraordinary and compelling reasons for compassionate

release, his request for relief must be denied because of the § 3553(a) factors – specifically,

protecting the public from additional crimes by Defendant and reflecting the severity of the

offense.

       Defendant has seven prior convictions. They include driving breaking and entering,

possession of marijuana, theft, and delivery of a controlled substance.

       The severity of the instant offense also must be considered. On April 4, 2018, officers

responded to a suspicious vehicle parked in a driveway. Defendant was asleep in the driver’s

seat. A search of Defendant revealed a glass smoking pipe, bag containing small bags of

methamphetamine, marijuana, and ammunition. A search of the vehicle resulted in officers

finding a morphine pill, loaded handgun, two more glass pipes, and three cell phones.

       Just a few weeks later, on April 10, officers again responded to a call regarding

Defendant. When they arrived, he was asleep in his car at the gas pump. When Defendant

exited the vehicle, he had a .380 pistol in a shoulder holster. A search of the vehicle resulted in

officers finding a glass pipe, $662 cash, and digital scales.

                                          CONCLUSION

       For the reasons stated, Defendant’s Motion for Compassionate Release (Doc.

No. 45) is DENIED.

       IT IS SO ORDERED, this 8th day of June, 2021.



                                                 UNITED STATES DISTRICT JUDGE
